DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. The arguments with respect to claim 1 are moot in view of new grounds of rejection.
With respect to claim 8, the applicant argues that “Claim 8 recites, "each of the magnets is oriented, respectively, in a plane that extends through each of the magnets from the north pole to the south pole thereof." In contrast, Enomoto describes a motor in which the magnets are oriented such that the respective north and south poles of the individual magnets are disposed in distinct parallel planes. See FIG. 1B reproduced herein: 16/440,418-12-Aty Docket No.: K090-0003USLee & H ayesAtty/Agent: Richard L. Allen  below with two added lines, representing the two parallel planes that pass through the respective north and south poles in the magnets of Enomoto.” The examiner does not disagree with this argument, but the claim can be interpreted more broadly since the each magnet can be interpreted to include a separate plane extending from the north to the south pole thereof. This interpretation can also apply to claim 15. In order to overcome the rejection, further details need to be included in claims 8 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murakami (US 7535145).
In re claim 1, Murakami, in figures 1-7 (see figures 1-4 for best views), discloses a motor comprising: a power input; a coil of wire (27) connected to the power input, the coil having a substantially cylindrical shape extending from a first end to a second end, the wire being wound in a spiral along a length direction of the coil from the first end to the second end, and a width direction of the coil being defined perpendicular to the length direction (as shown in the figures); a rotor plate (31,32) extending in a first plane, the rotor plate disposed with respect to the coil such that the length direction of the coil extends perpendicularly to the first plane and a side of the rotor plate is positioned proximate to the first end of the coil; a shaft (24) extending through the rotor plate coaxially with a central axis of the rotor plate and substantially parallel with the length direction of the coil; and a plurality of magnets (31a, 32a) affixed on the side of the rotor plate and arranged in a circle, the magnets being affixed such that, upon rotation of the rotor plate, the magnets pass, successively, adjacent to the first end of the coil, and the magnets having respective north poles and corresponding respective south poles, wherein each of the magnets is oriented, respectively, on the rotor plate in a second plane such that the second plane extends through each of the magnets from the north pole to the south pole thereof, the respective north poles and the respective south poles of each magnet being positioned an equal radial distance from a center of the rotor plate (as seen in figures 1-4), and the second plane being parallel to or coplanar with the first plane, and wherein the magnets include at least a first magnet, a second magnet, and a third magnet, which are further oriented such that: tSerial No.: 16/440,418-2-Aty Docket No.: K090-0003USLee & H ayesAtty/Agent: Richard L. Allenhe second magnet is 
In re claim 2, Marukami teaches a first and a second rotor plate with two sets of magnets oriented as claimed (see figures 1-4).
In re claim 3, Marukami teaches that the shaft (24) secures the first rotor plate to the second rotor plate (as seen in figure 1).
In re claim 4, Marukami teaches that both the north and the south poles are adjacent the coil ends (as seen in figures 1-4).
In re claim 5, Marukami teaches that the magnets are all substantially a same size and substantially a same shape (as seen in figures 1-4).
In re claim 6, Marukami teaches that a magnet of the magnets has a width that is measured across the magnet in a direction extending parallel to the second plane, and wherein the predetermined distance is about twice the width of the magnet (as seen in figures 1-7).
In re claim 7, Marukami teaches a coil support member (50) to maintain the coil in a position adjacent the side of the rotor plate.
Claim(s) 8-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Enomoto et al. (US 2019/0058374).
In re claim 8, Enomoto, in figures 1-12, discloses a motor comprising: a frame structure (6); a shaft (7) extending through at least a portion of the frame structure; a 
In re claim 9, Enomoto, in figures 1-12, discloses that the rotor is a first rotor, the plane is a first plane, and the magnets are a first plurality of magnets, wherein the motor further comprises: a second rotor (another one of rotors 5 as shown in figure 1B) connected to the shaft on an opposite end of the coil and disposed substantially parallel to the first rotor; and a second plurality of magnets (3) disposed in a circular pattern on the side of the second rotor such that the second magnets pass, successively, adjacent to the opposite end of the coil, the second magnets having respective north poles and corresponding respective south poles, wherein each of the second magnets is oriented, 
In re claim 10, Enomoto discloses that the shaft (7) secures the first and the second rotor plates together.
In re claim 11, Enomoto discloses every magnet has both north and south poles adjacent to the coil ends.
In re claim 12, Enomoto discloses that the magnets are all substantially the same size and shape (as seen in the figures).
In re claim 13, Enomoto discloses that a magnet of the magnets has a width that is measured across the magnet in a direction extending parallel to the second plane, and 13wherein the predetermined distance is about twice the width of the magnet (as clearly seen in the figures).
In re claim 14, Enomoto discloses a coil support member (8) to maintain the coil in a position adjacent the side of the rotor plate.
In re claim 15, Enomoto, in figures 1-12, discloses a motor comprising: a housing (6); an elongated coil (2) of wire secured within the housing; one of a power input or a power output, connected to the coil (inherent function); a first rotor (5) including magnets (3) disposed thereon in a circular pattern, the first rotor positioned so that the coil extends in a direction perpendicular to a surface of the first rotor (rotor has surfaces extending in all directions); a second rotor (another one of 5) including magnets disposed thereon in the circular pattern, the second rotor positioned so that the coil extends in a direction perpendicular to a surface of the second rotor, the second rotor disposed on a side of the coil opposite the first rotor so as to sandwich the coil therebetween (as seen in figure 1b); a shaft (7) extending through respective central axes of the first rotor and the second rotor, wherein the magnets on the first rotor are oriented so that the respective north poles and south poles lie in a first plane, wherein the magnets on the second rotor are oriented so that the respective north poles and south poles lie in a second plane, the first plane and the second planes being parallel to or coplanar with the first rotor and the second rotor, respectively, and wherein any two adjacent magnets on the first rotor and any two adjacent magnets on the second rotor are positioned so that respective proximal ends of the two adjacent magnets differ in polarity (as seen in figure 1b).
In re claim 16, Enomoto discloses that the first rotor is oriented with respect to the second rotor such that, when the north pole of a magnet on the first rotor is adjacent the coil, the south pole of a magnet on the second rotor is adjacent the coil (as clearly seen in the figures; all poles on the magnets are adjacent to the coil).
In re claim 17, Enomoto discloses that the magnets are all substantially the same size and shape (as seen in the figures).
In re claim 18, Enomoto discloses that any two adjacent magnets on the first rotor and any two adjacent magnets on the second rotor are spaced a predetermined distance apart (as seen in figures 1-3).
In re claim 19, Enomoto discloses that the widths of all the magnets is the same (as seen in figures 1B and 3B).
In re claim 20, Enomoto discloses that the predetermined distance is about twice the width of the magnet of the magnets of the first rotor (as clearly seen in the figures).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837